Citation Nr: 0428019	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-04 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to 
September 1970.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from July 2001 and December 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  The RO denied the veteran's 
claims of entitlement to service connection for hypertension 
and a bilateral knee disorder, as well as denied his petition 
to reopen his previously denied claim for service connection 
for a back disorder.

This case was previously before the Board in June 2003, at 
which time the Board remanded the case to the RO for a Travel 
Board hearing before a Veterans Law Judge (VLJ) of the Board.  
Following a May 2004 hearing before the undersigned VLJ, 
additional development, and the issuance of a supplemental 
statement of the case, his claims were returned to the Board.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, apprised of whose responsibility-
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed hypertension during or as a 
result of his service in the military.

3.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed a bilateral knee disorder 
during or as a result of his service in the military.

4.  In an unappealed December 1970 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a back disorder. 

5.  The additional evidence submitted or otherwise obtained 
since that December 1970 rating decision is cumulative of 
evidence already of record and is not so significant that it 
must be considered in order to fairly decide the merits of 
this claim.


CONCLUSIONS OF LAW

1.  The veteran's hypertension was not incurred or aggravated 
during his active military service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2003).

2.  The veteran's bilateral knee disorder was not incurred or 
aggravated during his active military service, nor may 
arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2003).

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a back 
disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) became law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The July 2001 and 
December 2002 rating decisions appealed, the December 2002 
statement of the case, and the June 2003 supplemental 
statement of the case, as well as the April 2001 letter to 
the veteran, notified him of the evidence considered and the 
pertinent laws and regulations.  The RO also indicated it 
would review the information of record and determine what 
additional information was needed to process his claims.  And 
the April 2001 letter, in particular, apprised him of the 
type of information and evidence needed from him to support 
his claims, what he could do to help in this regard, and what 
VA had done and would do in obtaining supporting evidence.  
See, e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  That type of notice is what is specifically 
contemplated by the VCAA.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  In 
addition, the veteran was provided with a VA examination.  
Also, the veteran was afforded several opportunities to 
submit additional evidence in support of his claims, 
including a 60 day period after his hearing before the Board.  
But he and his representative have not made the Board aware 
of any additional evidence that should be obtained prior to 
appellate review.  So the Board finds that the duty to assist 
has been satisfied and the case is ready for appellate 
review.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

In addition, the April 2001 letter apprising the veteran of 
the provisions of the VCAA was sent prior to adjudicating his 
claims in July 2001 and December 2002.  So there was due 
process compliance with the holding and mandated sequence of 
events specified in a recent precedent decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) ("Pelegrini 
II"), where the United States Court of Appeals for Veterans 
Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I").  See also VAOGCPREC 7-2004 (July 16, 2004) discussing 
the Court's holding in Pelegrini II.  In Pelegrini II, just 
as in Pelegrini I, the Court held, among other things, that 
VCAA notice must be provided to a claimant before an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ) on the claim.  Id.  The AOJ in this case is the RO in 
Denver, and the RO did just that.  Consequently, there is no 
issue insofar as the timing of the VCAA notice.  
And the content of the VCAA notice is sufficient for the 
reasons stated above.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See also VAOPGCPREC 16-92 (July 24, 1992).

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the April 2001 VCAA notice letter that 
was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claims.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) (the 
Court's statements in Pelegrini I that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of 
the notice provided to a claimant under those provisions is 
obiter dictum and is not binding on VA).  The Board is bound 
by the precedent opinions of VA's General Counsel, as the 
chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of April 2001, the veteran 
was requested to respond within 60 days, but was informed 
that he had up to one year to submit evidence.  And, it has 
been more than one year since the April 2001 letter.  
Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) was invalidated 
by the United States Court of Appeals for the Federal Circuit 
in Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  
The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision, which is similar to the 60-day notice alluded to 
above, was invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

I.  Entitlement to service connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  Service connection also is 
permissible for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain conditions, which are chronic, 
per se, will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
probative evidence to the contrary, however.

If there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).

The pertinent evidence of record consists of the veteran's 
service medical records, VA medical records, private medical 
records, and a VA examination report.

A June 1970 service medical record shows that the veteran 
complained of back pain after a rocket attack blew him 
against a wall.

The veteran's September 1970 Report of Medical Examination 
indicates that a clinical evaluation of the veteran's 
musculoskeletal system and lower extremities was normal.  In 
addition, clinical evaluation of the veteran's heart, lungs, 
chest, and vascular system was normal.  His blood pressure 
was 132 systolic and 88 diastolic and the veteran reported 
that his condition was good.

Private medical records from J. Hedberg, M.D., dated August 
1983 through March 2000 indicate that the veteran was treated 
for hypertension and degenerative joint disease of the left 
knee.  According to the records, the veteran reported that he 
had hypertension on and off for 10 years at an August 1983 
visit to Dr. Hedberg.  Examinations showed that he had a 
normal heart rate and rhythm, and his chest was clear to 
auscultation.  The records also indicate that the veteran was 
morbidly obese and had arthralgias.  Other records indicated 
that the veteran had severely flat feet.  In May 1998, the 
veteran had some ligamentous laxity of the medial collateral 
ligament of the left knee, but McMurray's and patellar 
compression tests were negative.  In July 1998, the veteran 
had full range of motion of the left knee, with marked 
grating upon flexion and extension.

A May 2001 VA examination report states that the veteran 
reported that he was thrown from a building following an 
explosion while stationed in Vietnam, and that he landed on 
his knees upon striking a cement wall outside the building.  
He complained that he injured his knees and lower back at 
that time.  He also reported that his knees began to bother 
him in 1978, and that his symptoms have been intermittent and 
treated with non-steroid anti-inflammatory medications.  He 
complained that his right knee was worse than his left knee, 
but denied locking, buckling, or swelling of the knees.  He 
stated that x-rays of his knees showed degenerative joint 
disease.    The veteran also related that elevated blood 
pressure was first noted in 1973 and that he had been on 
medication since that time, with good control.

Upon examination, the veteran's blood pressure was 160/100 
with a pulse of 88 and 155/95 with a pulse of 88.  There was 
no abnormal jugular venous distention and his chest was clear 
to auscultation and percussion.  Cardiac evaluation showed a 
normal heart rate and rhythm, without detectable murmurs, 
rubs, or gallops.  The veteran was massively obese.  Range of 
motion of his knees was from zero (0) to 120 degrees on the 
right and zero (0) to 125 degrees.  Anterior drawer, 
Lachman's, and McMurray's tests were negative.  Medial and 
lateral collateral ligaments were stable.  There was no 
evidence of chondromalacia of the patella or instability.  
The veteran was able to repetitively squat and touch his toes 
without evidence of fatigability, weakened movements, 
incoordination, or functional loss due to range of motion or 
pain.  An x-ray of the knees showed mild bilateral 
osteoarthritis.  An EKG was nonspecific.  The diagnoses were 
degenerative joint disease, with decreased range of motion 
and discomfort of the knees, and hypertension, reasonably 
controlled with medication.

Records from Dr. Hedberg, dated September 2000 through May 
2002 indicate that the veteran's hypertension was irregularly 
controlled with medication and that the veteran was morbidly 
obese.  His extremities had normal pulses and were negative 
for edema.  In April 2002, the veteran complained of 
occasional joint pain, which was diagnosed as degenerative 
joint disease exacerbated by his morbid obesity. 

A December 2002 treatment note indicates that the veteran 
reported having a bilateral leg injury during service and 
hypertension.

At an April 2003 mental disorders VA examination, the veteran 
reported that he had hypertension, borderline diabetes 
mellitus, obesity, bilateral knee arthritis, and back 
problems.

The veteran testified before the undersigned VLJ at a May 
2004 Travel Board hearing.  According to the transcript, the 
veteran testified that he was notified that his blood 
pressure was elevated at his 1968 entrance examination, but 
that he did not seek treatment for his hypertension until Dr. 
Hedberg saw him in 1983.  He also testified that he was not 
treated or diagnosed with hypertension while he was in 
service, and that following his service, neither the 
physicians at his employer nor the physicians at the National 
Guard told him that he had high blood pressure.  In addition, 
the veteran stated that he did not have any problems with his 
knees prior to his military service, but that he injured his 
knees as a result of a rocket attack in June 1970, while 
serving in Vietnam.  He stated that he hit a rock pillar 
after a rocket attack and fell to his knees.  He also stated 
that his knees hurt, but were not swollen.  He further 
testified that he mentioned the incident at his separation 
examination, but was told to file a claim with VA.  He 
related that he did not seek treatment for his knees prior to 
his treatment by Dr. Hedberg in 1983 and that he was told 
that his weight made his knees hurt.  He also related that he 
had arthritis in his knees.

A.	Service connection for hypertension

The Board also finds that the evidence of record does not 
establish entitlement to service connection for hypertension.  
There is no medical evidence of record indicating the 
veteran's hypertension was incurred during or as a result of 
his service.  His service medical records are negative for 
complaints or treatment of hypertension.  And, while the 
veteran's blood pressure at separation may have been 
characterized as elevated by his physician, as the veteran 
testified, no diagnosis of hypertension was rendered at that 
time.  See 38 C.F.R. § 3.303(b) (isolated findings are 
insufficient to establish chronicity).  Additionally, there 
is no evidence of hypertension being manifest to a 
compensable degree within one year after his separation from 
service in 1970.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Rather, based on the evidence 
currently on file, he was not seen by a doctor or other 
clinician for hypertension until many years after his service 
ended in September 1970.  Despite the veteran's statement to 
Dr. Hedberg in 1983 that he had had hypertension for 10 
years, or since 1973, the earliest confirmed diagnosis of 
hypertension was in August 1983, nearly 13 years after 
service.  See Savage, supra (requiring medical evidence of 
chronicity and continuity of symptomatology).  Likewise, the 
veteran testified at his hearing that he did not seek 
treatment or receive a diagnosis of hypertension until that 
time.  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  

The only evidence alleging the veteran's hypertension is 
related to his service in the military comes from him, 
personally.  And as a layman, he simply does not have the 
necessary medical training and/or expertise to determine the 
cause of this condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. 
App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current condition at issue 
to that symptomatology.  Id.  Because of this, his 
allegations, alone, have limited probative value without 
medical evidence 
substantiating them.  Consequently, absent medical evidence 
of a causal relationship to his service in the military, 
service connection cannot be granted because the 
preponderance of the evidence is unfavorable.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not, mostly evidence 
against the claim, so it must be denied.  38 C.F.R. § 3.102.

B.	Service connection for a bilateral knee disorder

There is also no persuasive medical nexus evidence of record 
indicating the veteran's bilateral knee disorder was incurred 
during or as a result of his military service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The veteran's service 
medical records are entirely unremarkable for evidence of a 
bilateral knee disorder or treatment for knee injuries.  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
.").   The Board is mindful of the veteran's claim that such 
injuries occurred during a rocket attack in Vietnam.  It is 
noted, however, that there is no objective medical evidence 
of continuity of symptomatology during the intervening years 
after his discharge from service and the initial diagnosis.  
Rather, this condition was first manifested after his service 
ended in September 1970; the earliest confirmed diagnosis was 
in May 1998, nearly 18 years after the fact.  See Savage, 
supra (requiring medical evidence of chronicity and 
continuity of symptomatology).  And none of his treatment 
records contain a medical opinion indicating his current 
bilateral knee disorder was a consequence of his service.  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  And, as a layman, the veteran simply does not have 
the necessary medical training and/or expertise to make this 
determination himself.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Accordingly, without any persuasive competent medical 
evidence of a causal link between the veteran's service and 
his bilateral knee disorder, his claim of entitlement to 
service connection must be denied because the preponderance 
of the evidence is unfavorable.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  

II.  Whether New and Material Evidence has been Submitted to 
Reopen the Previously Denied Claim for Service Connection for 
a Back Disorder

As mentioned, the veteran's claim for service connection for 
a back disorder was first considered and denied by the RO in 
a December 1970 rating decision.  The claim originally was 
denied on the basis that the veteran's back disorder was not 
shown to have been incurred or aggravated during service by 
the evidence of record.  The RO, in denying the veteran's 
claim, relied on information contained in his service medical 
records.  They showed that he was treated for back pain in 
June 1970 after being blown against a wall during a rocket 
attack.  At that time, there was pain over the sacroiliac 
joint and lower back, but no limitation of motion.  The 
diagnosis was muscle strain.  His September 1970 separation 
examination was negative for a report of the back injury or 
any findings upon examination.  The report also noted that 
the veteran declared that his condition was "good."  The RO 
pointed out there were no residuals of the back injury shown 
at discharge and no evidence of further treatment for a back 
disorder.  

The veteran filed his current petition to reopen this 
previously denied claim in July 2000.  The RO approached his 
claim properly, as an issue of whether new and material 
evidence had been received to reopen this previously denied 
claim.  And in a July 2001 decision, the RO found that the 
evidence received since the prior denial was new, but still 
not material, as the medical records obtained did not show 
that he had a current back disorder that was related to his 
service in the military.  This appeal ensued.

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim to adjudicate it 
on a de novo basis.  See Barnett at 1384.  See, too, 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board 
finds that no such evidence has been submitted, then the 
analysis must end, and the RO's determination in this regard 
becomes irrelevant, as further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  See Barnett at 1383-1384.

As the Board may find no new and material evidence even where 
the RO found that there was such evidence, reopened the 
veteran's claim, and adjudicated it on its merits, without 
violating due process, any finding on the merits entered when 
new and material evidence has not been submitted "is a legal 
nullity."  See Butler, 9 Vet. App at 171 (applying an 
identical analysis to claims previously and finally denied, 
whether by the Board or the RO).  See also Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Only if the Board determines 
that new and material evidence has been submitted can the 
Board reopen the claim and adjudicate it on the full merits.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, an NOD must be filed in 
order to initiate an appeal of any issue adjudicated by the 
RO.  See 38 U.S.C.A. § 7105(a), (b)(1).  If an NOD is not 
filed within one year of notice of the decision, the RO's 
determination becomes final and binding on the veteran based 
on the evidence then of record.  See 38 U.S.C.A. § 7105(c).  
In addition, where the veteran files a NOD, but fails to 
perfect his appeal within sixty days of the date on which the 
SOC was mailed or within one year from the date of mailing 
the notice of the decision (by filing a VA Form 9 or 
equivalent statement), the RO's determination becomes final 
and binding on him based on the evidence then of record.  See 
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.204(b), 
20.302(b), 20.1103.  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§ 5108.

In this case, the veteran did not file an NOD after the 
December 1970 rating decision.  Therefore, that rating 
decision is final and binding on him based on the evidence 
then of record, and it is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 
(a), 3.156, 20.302, 20.1103.  However, if there is new and 
material evidence since that decision, the claim must be 
reopened and the former disposition reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  That is to say, if 
the evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The question of whether evidence is "new and material" is 
determined under 38 C.F.R. § 3.156(a).  The Board notes that 
new regulations redefine what constitutes "new and material 
evidence" and clarify the types of assistance VA will provide 
to a claimant attempting to reopen a previously denied claim.  
See 38 C.F.R. §§ 3.156(a), 3.159(c) (2003).  These specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. At 45,620.  As the current 
claim was filed in July 2000, before this date, the new 
version of the regulation is inapplicable in this case.  
Rather, the former definition of new and material evidence 
must be used.  See 38 C.F.R. § 3.156(a) (2000).

The first step in analyzing a case such as the one at hand 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e., whether it is probative of the issue 
at hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
proves an issue."  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (citing Black's Law Dictionary 1203 (6th ed. 
1990)).  Second, the evidence must actually be shown to be 
"new," and not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  In other words, the evidence cannot be 
cumulative or redundant.  See 38 C.F.R. § 3.156(a).  The 
final step of the analysis is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998) (citing 38 C.F.R. 
§ 3.156(a)).  This does not mean that the evidence warrants a 
revision of the prior determination.  It is intended to 
ensure that the Board has all potentially relevant evidence 
before it.  See Hodge at 1363 (citing "Adjudication; 
Pensions, Compensation, Dependency:  New and Material 
Evidence; Final Definition," 55 Fed. Reg. at 52274 (1990)).  
If all of the tests are satisfied, the claim must be 
reopened.

The evidence added to the record since the RO's December 1970 
rating decision consists of private medical records and a VA 
examination report, as well as a transcript of a hearing 
before the undersigned VLJ.

In July 2000, the veteran submitted a statement that he hurt 
his back when the building he was thrown out of building 
during a mortar attack.

A May 1996 treatment record from Dr. Hedberg notes that the 
veteran reported that he fell 20 feet off of a ladder about 4 
days prior to the office visit.  He complained of soreness of 
the right foot and wrist, and that his back bothered him a 
little when he began exercising 2 days after the fall, but 
that it had since resolved.  

At his May 2001 VA examination, the veteran stated that he 
had been diagnosed with a back sprain and complained that his 
low back pain had increased over the previous few years.  He 
related that he had episodes of pain after walking 2 or 3 
blocks.  He described the pain as being mostly in the right 
paraspinal musculature, but denied paresthesias in his lower 
extremities.   He also stated that the back pain was a 
problem when he worked as a bus driver, but that the pain 
only lasted 10 minutes and was alleviated by changing 
positions.  Physical examination showed that straight leg 
raising was from zero (0) to 75 degrees bilaterally.  Range 
of motion was normal with forward flexion from zero (0) to 90 
degrees, extension from zero (0) to 30 degrees, lateral 
rotation from zero (0) to 35 degrees, and lateral flexion 
from zero (0) to 40 degrees.  Right and left patellar 
reflexes were 2+ and symmetrical.  He had normal sensory 
appreciation to pinprick and light touch in both extremities.  
An x-ray showed that the veteran had a normal anatomy.  The 
diagnosis was musculoskeletal strain, with discomfort and a 
normal examination.

A May 2002 treatment note from Dr. Hedberg indicates that the 
veteran complained of intermittent low back and right buttock 
discomfort, with radiation down the right lateral thigh since 
1995.  He reported that, in 1969, while serving in Vietnam, a 
mortar round went off near him, causing him to be blown into 
a concrete wall, which he hit with his back, and landed on 
his right knee.  He stated that he had some swelling of the 
knee and back at the time, and that he was prescribed 
medication and sent back to duty by the physician.  He also 
reported that the pain bothered him somewhat afterwards, but 
did not become a problem until he developed lateral thigh 
pain in 1995.  He related that non-steroid anti-
inflammatories helped with his discomfort.   He also related 
that all of his service medical records were lost, so there 
was no record of the injury.  Upon examination, his back was 
nontender to percussion, but there was some tenderness in the 
soft tissue of the buttock just underneath the right pelvic 
brim.  Straight leg raising was positive at 25 degrees 
bilaterally.  Deep tendon reflexes were absent at the knees 
and ankles.  The assessment was low back pain with sciatic-
like discomfort.  Dr. Hedberg noted that it was very 
difficult to tell whether the veteran's low back pain was 
related to his military injury.  Dr. Hedberg also noted that 
the veteran's morbid obesity meant that he was going to 
"suffer from degenerative conditions such as the sciatic 
equivalent that [he had]."

A December 2002 VA medical record notes that the veteran 
reported having pain of the lumbosacral spine due to injuries 
in Vietnam.

In addition, the veteran testified about his back at a May 
2004 hearing before the undersigned VLJ.  At that hearing, 
the veteran testified that he injured his back as a result of 
a rocket attack in June 1970, while serving in Vietnam.  He 
stated that he hit a rock pillar with his back after a rocket 
attack on his barracks, which resulted in a "big, big knot" 
on his back.  He further testified that he mentioned the 
incident at his separation examination, but was told to go 
file a claim with VA.  He related that he did not seek 
treatment for his back prior to his treatment by Dr. Hedberg 
in 1983 and that he was told that his weight made his back 
problems worse.  He also related that his back problems did 
not become chronic until 1988 or 1989 and that he had muscle 
spasm.

This additional evidence does not provide a basis for 
reopening the claim because it is not both new and material.  
Although the veteran's medical records from Dr. Hedberg and 
the VA examination report are new, in that they were not 
previously of record, they are nonetheless immaterial to his 
claim for service connection for a back disorder because they 
do not address what was missing at the time of the December 
1970 rating decision, even when considered with the other 
evidence as a whole and, thus, are merely cumulative.  What 
was missing at the time of the December 1970 RO rating 
decision was evidence suggesting the veteran had a back 
disorder that was incurred or aggravated during his service, 
i.e., residuals of the acute back injury in June 1970.  The 
records submitted by him during the years since that 1970 
decision only refer to the evaluation and treatment, i.e., 
the current diagnosis and severity, of his back disorder, 
which has been characterized by the VA examiner and Dr. 
Hedberg as a musculoskeletal strain and low back pain.  See 
Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) 
(medical records describing veteran's current condition are 
not material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence.).  In short, these medical records 
do not show a causal relationship between his service in the 
military and any current symptomatology or diagnoses related 
to his back disorder.  In fact, Dr. Hedberg opined that the 
veteran's current back pain was likely related to his morbid 
obesity.  See Hickson v. West, 11 Vet. App. 374, 378 (1998); 
Spalding v. Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 
5 Vet. App. 211, 214 (1993). 

The Board also acknowledges the veteran's arguments that he 
should be entitled to service connection because he had a low 
back injury during his service.  However, merely reiterating 
previously made arguments, without independent verification 
that his current back pain is related, is insufficient 
grounds to reopen his claim.  Cf. Bostain v. West, 11 Vet. 
App. 124 (1998) (lay hearing testimony that is cumulative of 
previous contentions considered by decisionmaker at time of 
prior final disallowance of the claim is not new evidence).  
See also Reid v. Derwinski, 2 Vet. App. 312 (1992).

Accordingly, the Board finds that the veteran has not 
submitted new and material evidence sufficient to reopen his 
claim of for service connection for a back disorder.  
And in the absence of new and material evidence, the benefit-
of-the-doubt rule does not apply.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

Service connection for hypertension is denied.

Service connection for a bilateral knee disorder is denied.

The petition to reopen the claim for service connection for a 
back disorder is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



